Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-2, 4-10, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“summarizing, by the server node, the received processing subresult, generating a final query result, and feeding back the final query result to a user, wherein the judging, by the server node, that the logical plan belongs to an OLAP scale query service or an OLTP scale query service comprises:
inquiring, by the server node, of a storage node about a data volume of each data source associated with the logical plan;
estimating, by the server node, a total data query volume corresponding to the logical plan according to the data volume, of the each data source associated with the logical plan, fed back by the storage node;
comparing, by the server node, the total data query volume and a predetermined total query volume; and
judging, by the server node, that the logical plan belongs to the OLAP scale query service in response to determining the total data query volume being greater than the predetermined total query volume, and judging, by the server node, that the logical plan belongs to the OLTP scale query service in response to determining the total data query volume being less than or equal to the predetermined total query volume.” such as required by Claims 1, 9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152